Citation Nr: 0006296	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-48 046	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rating for bronchial asthma with 
emphysema.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1943.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1996 decision of the Newark, New Jersey RO which 
denied an increase in a 30 percent rating for the veteran's 
bronchial asthma with emphysema.  In a November 1996 
decision, the Newark RO assigned a higher rating of 60 
percent for bronchial asthma with emphysema, effective from 
October 7, 1996.  The veteran continues his appeal for a 
higher rating.  

The veteran's case was transferred from the Newark RO to the 
Philadelphia RO which is currently handling the appeal.  


FINDING OF FACT

The veteran's bronchial asthma with emphysema is pronounced 
and totally incapacitating, and it requires outpatient oxygen 
therapy. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for bronchial asthma 
with emphysema have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Codes 6602, 6603 (1996); 38 C.F.R. 
§ 4.97, Codes 6602, 6603, 6604 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1941 to 
August 1943.  

A review of the record shows that in a December 1943 decision 
service connection was established for bronchial asthma with 
a 30 percent rating.  That rating was reduced to 0 percent in 
a July 1944 decision and then increased to 30 percent in a 
November 1945 decision.  In an April 1951 decision, the 
rating for the lung condition was reduced to 10 percent, then 
increased to 60 percent in a May 1965 decision, and reduced 
again to 30 percent in a June 1968 decision.  

Besides the service-connected lung condition, service 
connection is established for heart disease and stroke 
residuals including loss of use of both lower extremities and 
of the left upper extremity, blindness in the right eye, 
organic brain syndrome, and erectile dysfunction.  A 
permanent and total compensation rating is in effect, and the 
veteran is entitled to special monthly compensation.

Medical records from the Deborah Heart and Lung Center show 
that the veteran was hospitalized twice in June 1994 for 
chest pain.  On his first admission, he underwent a cardiac 
catheterization.  It was noted in his medical history that he 
had sleep apnea requiring oxygen at night, bronchial asthma, 
and chronic obstructive pulmonary disease (COPD), among other 
ailments.  A physical examination of the lungs revealed 
bilateral wheezes throughout.  On his second admission, an 
electrocardiogram (EKG) was performed.  The diagnoses 
included coronary artery disease, markedly impaired left 
ventricular function, chronic obstructive airway disease with 
history of bronchial asthma, and history of sleep apnea.  

In a September 1994 letter, Luciano Migliarino, M.D., and 
David Smith, M.D., indicated that the veteran had a 
longstanding history of numerous ailments to include frequent 
bronchitis infections.  The doctors stated that it was their 
understanding that the veteran could only walk one to two 
city blocks before needing to rest, and they recommended a 
motorized scooter.  They also noted that the veteran was 
unable to sit comfortably for more than ten minutes at a time 
in the office due to severe arthritis.  

Medical records from West Jersey Health System show that the 
veteran was hospitalized in December 1994 for unstable 
angina.  On admission, he denied shortness of breath 
associated with his chest pain but admitted to a baseline 
shortness of breath associated with COPD.  He denied 
paroxysmal nocturnal dyspnea symptoms currently but indicated 
that he was unable to sleep flat.  He indicated that he was 
barely able to walk from one room to another and his wife had 
to help him dress and shower.  A physical examination showed 
moderate expiratory wheezes throughout the lungs and 
clubbing, but no cyanosis or edema.  The veteran underwent an 
EKG which showed severely reduced left ventricular systolic 
function, regional wall motion abnormalities, pulmonary 
hypertension, mild aortic insufficiency, and mild mitral 
insufficiency.  A chest X-ray, when compared with a previous 
X-ray in August 1994, again showed some linear densities in 
the mid-lung fields, especially on the left, compatible with 
scar; there was no evidence of consolidation or active 
disease in the lungs.  During the course of his 
hospitalization, it was noted that the veteran's COPD was 
stable.  The discharge diagnosis was COPD, among other 
ailments.  From the West Jersey Hospital, the veteran was 
transferred to Hahnemann University Hospital in December 
1994, where he underwent a cardiac catheterization.  

Medical records from the Deborah Heart and Lung Center in 
April 1995 show the veteran reported his dyspnea had been 
about the same for the past several months.  He stated that 
if he walked from room to room he had to stop and catch his 
breath.  He reported using 2 liters of oxygen on a nightly 
basis.  He complained of occasional paroxysmal nocturnal 
dyspnea and a dry cough.  He reported that his doctor 
recently started him on Erythromycin for bronchitis.  An 
examination revealed essentially clear lungs.  Chest X-rays 
were essentially unchanged, revealing linear densities in the 
mid-lung field on the left side with scar.  The final 
diagnoses included history of severe COPD.  

Medical records from the Deborah Heart and Lung Center in May 
1995 show that the veteran's chief complaint was shortness of 
breath.  He reported that his exercise tolerance at present 
was about one room length and that he had cough on most days 
productive of sputum.  An examination showed him to be 
overweight with a fair expansion of the chest.  The results 
of pulmonary function tests (PFTs) revealed forced vital 
capacity (FVC) of 2.36 or 59 percent of predicted, forced 
expiratory volume (FEV1) of 1.45 liters or 54 percent of 
predicted, and a FEV1/FVC of 61 percent.  The diagnoses 
included COPD.  It was noted that the veteran did not 
presently need supplemental oxygen at rest but that he should 
continue to be placed on 1 liter per minute of oxygen during 
the hours of sleep.  The veteran was seen in a follow-up 
visit in June 1995.  At that time, it was noted that his 
previous PFTs did not explain his shortness of breath and 
that there may be an additional pulmonary condition present.  

In a July 1995 letter, Gary Brown, M.D., noted that the 
veteran had severe COPD and was actively wheezing in the 
chair during a vision examination.  

Medical records from the Deborah Heart and Lung Center in 
July 1995 show that the veteran's chief complaint was 
shortness of breath.  He underwent cardiac testing.  The 
diagnoses included shortness of breath, etiology 
undetermined; history of COPD; and history of sleep apnea.  
In August 1995, the veteran complained of cough and sputum 
production.  He reported that he had been unable to use 
inhalers for his COPD because they caused him to choke.  He 
stated that he was short of breath on minimal exertion.  An 
examination revealed the veteran to be overweight and 
dyspneic on minimal exertion.  His chest expansion was poor, 
and there were bilateral expiratory rhonchi.  Chest X-rays 
showed cardiomegaly and plate-like atelectasis.  The 
diagnoses included mild COPD and history of sleep apnea.  

On a September 1995 VA examination, it was noted that the 
veteran presented in a wheelchair with oxygen via a nasal 
cannula.  He was noted to be breathing with pursed lips.  He 
complained of wheezing when lying down and extreme shortness 
of breath.  He reported that he used oxygen at the rate of 1 
liter per minute at night and 2 liters per minute during the 
day on an as-needed basis.  He reported that he stayed in bed 
most of the time.  On examination, the veteran had expiratory 
wheezes throughout all of his lung fields and good air 
movement.  His extremities were positive for a trace of 
edema.  He reported that he had PFTs a year ago at Deborah 
Heart and Lung Hospital.  The diagnoses were COPD, 
hypertension, and stroke which resulted in right eye 
blindness.  

In a November 1995 letter, Michael Herlich, M.D., stated that 
the veteran was seen for evaluation of his chronic severe 
exertional shortness of breath.  He noted that a December 
1994 EKG revealed mild pulmonary hypertension.  Dr. Herlich 
recommended PFTs to determine whether or not the veteran 
might benefit from steroids to improve his pulmonary 
function.  

Medical records from West Jersey Health System show that the 
veteran was hospitalized in January 1996 for an acute 
exacerbation of COPD.  When he was admitted, he was started 
on intravenous steroids, nebulizer treatments, and 
intravenous antibiotics, which gradually improved his 
respiratory status.  On admission, it was noted that he had 
expiratory wheezes and shortness of breath on exertion.  A 
pulmonary admission note indicates that the veteran had been 
on oxygen for years.  A chest X-ray revealed clear lung 
fields and some interstitial lung disease bilaterally.  

In March 1996, the veteran was again hospitalized at West 
Jersey Hospital for an acute exacerbation of COPD.  He had 
shortness of breath and cough with gray sputum on admission.  
It was noted in the veteran's medical history that he used 
oxygen on exertion and that he had a history of adult-onset 
diabetes which precluded the use of steroid therapy in 
outpatient care.  A chest X-ray showed nonsegmental 
atelectasis of the left base and no active pulmonary disease.  
His prognosis remained poor overall on discharge due to 
underlying problems.  

In a June 1996 letter, Angel Rodis, M.D., indicated that the 
veteran was seen with complaints of shortness of breath and 
two to three pillow orthopnea at night.  The doctor noted 
that the veteran was coughing and bringing up clear phlegm 
and that he was apparently not responding to a course of 
antibiotics.  Examination of the lungs showed expiratory 
wheezing with diffuse rhonchi.  Dr. Rodis stated that the 
veteran most likely had an acute exacerbation of 
COPD/asthmatic bronchitis.  The doctor prescribed Medrol and 
recommended nebulizer treatment four times daily.  

A July 1996 chest X-ray from the Deborah Heart and Lung 
Center revealed atelectatic changes at the left lung base 
without evidence of pneumothorax or alveolar infiltrate.  

In a July 1996 decision, the Newark RO denied an increase in 
a 30 percent rating for bronchial asthma with emphysema.  The 
veteran expressed his disagreement with this decision in an 
August 1996 statement wherein he indicated that he has been 
hospitalized for his condition and has received skilled 
nursing care at his home.  He stated that he has never been 
free of lung disease and was continuously spitting up large, 
thick secretions.  He maintained that he never had a day 
where he could breathe freely and that he now had shortness 
of breath with the slightest exertion.  

In a November 1996 decision, the Newark RO established a 60 
percent rating for the veteran's bronchial asthma with 
emphysema, effective the date of new regulations for 
respiratory disorders on October 7, 1996.  

In an April 1997 letter, the veteran indicated that he could 
not report for a VA examination due to the advice of his 
doctor.  He stated that he has been receiving outpatient 
oxygen therapy since 1994 and that he was also using a 
compressor nebulizer with Albuterol sulphate, Azmacort, and 
Erythromycin.  He stated that he used a motorized scooter 
outside his home and was awaiting his doctor's prescription 
for a motorized wheelchair to be issued.  

In a June 1998 letter, Kenneth Maurer, M.D., noted that the 
veteran described himself as being homebound for the last ten 
years, essentially spending most of his day in bed over the 
last eight years.  The doctor noted that the veteran's last 
hospitalization was in 1996 for treatment of heart disease.  
The veteran reported severe weakness in his lower 
extremities.  He stated that he used a walker and a cane at 
times.  Examination of the lungs revealed decreased breath 
sounds with occasional rhonchi.  Dr. Maurer stated that the 
veteran was a chronically disabled individual, disabled both 
from his chronic lung disease and from discogenic problems.  

In a July 1998, Karen Scardigli, D.O., noted that the veteran 
was on numerous medications to include Azmacort and 
Albuterol.  A general examination revealed clear lungs.  Dr. 
Scardigli stated the veteran had a polyneuropathy related to 
his diabetes, and she was concerned about the veteran's 
frequent falls especially as he was on Coumadin.  She stated 
that the veteran would need to obtain a motorized wheelchair.  

In November 1998, the veteran was seen in the Deborah Heart 
and Lung Center.  On one visit, the veteran complained of 
chest pain, dizziness, weakness, and fatigue.  It was noted 
that he was last seen in January 1998 when he complained of 
exacerbation of dyspnea and severe cough.  On the November 
1998 visit, the veteran reported use of oxygen on an as-
needed basis due to sleep apnea.  It was noted that he was 
incapacitated at home and was unable to walk due to chronic 
back pain.  The veteran reported that he had episodes of 
paroxysmal nocturnal dyspnea and that he slept on two 
pillows.  The veteran was taking numerous medications to 
include Albuterol mini-nebulizers.  An examination revealed 
clear lungs and no significant edema.  A chest X-ray showed 
essentially clear lungs.  On a subsequent visit that month, 
the veteran complained of exertional dyspnea, cough with 
sputum, and chest pain.  His medications included Azmacort 
and Albuterol.  The diagnoses included COPD, sleep apnea, and 
neuropathy leaving him primarily wheelchair bound.  

In December 1998, the veteran was seen on a follow-up visit 
in the Deborah Heart and Lung Center.  He complained of 
shortness of breath while talking and with minimal activity.  
He reported using 2 liters per minute of oxygen with a nasal 
cannula on a daily basis.  He indicated that he was compliant 
with his meter dose inhalers (Albuterol and Azmacort) and 
with a mini-nebulizer with Albuterol.  An examination 
revealed decreased breath sounds with wheezing bilaterally.  
There was no clubbing, edema, or cyanosis of the extremities.  
The diagnoses were severe COPD, coronary artery disease, 
atrial fibrillation, and chronic back pain.  




II.  Analysis

Initially, it is noted that the veteran's claim, for an 
increase in a 60 percent rating for bronchial asthma with 
emphysema, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating respiratory conditions were revised, 
effective October 7, 1996.  See 61 Fed.Reg. 46720 (1996).  
The veteran's service-connected bronchial asthma with 
emphysema was initially evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (effective prior to October 7, 1996).  
Under this code, a 30 percent rating is warranted for 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 60 
percent rating is warranted for severe bronchial asthma 
manifested by frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.  A 100 percent rating is warranted for 
pronounced bronchial asthma manifested by very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  A note following 
these criteria indicates that in the absence of clinical 
findings of asthma at the time of the examination a verified 
history of asthmatic attacks must be of record.  38 C.F.R. § 
4.97, Code 6602 (1996).

Additionally, under the old rating criteria a 30 percent 
rating is warranted for moderate pulmonary emphysema with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on level surface, with PFTs 
consistent with findings of moderate emphysema.  A 60 percent 
rating is warranted for severe pulmonary emphysema manifested 
by exertional dyspnea sufficient to prevent climbing one 
flight of steps or walking more than one block without 
stopping, and a severe degree of ventilatory impairment 
confirmed by PFTs with marked impairment of health.  A 100 
percent rating is warranted for pronounced pulmonary 
emphysema that is intractable and totally incapacitating with 
dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion, and the severity of emphysema is confirmed by chest 
X-rays and PFTs.  38 C.F.R. § 4.97, Code 6603 (1996).  

Under the new rating criteria which became effective on 
October 7, 1996, a 60 percent rating for bronchial asthma is 
warranted for FEV-1 of 40- to 55-percent predicted; or FEV-
1/FVC of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating for 
bronchial asthma is warranted for FEV-1 less than 40-percent 
predicted; or FEV-1/FVC less than 40 percent; or more than 
one attack per week with episodes of respiratory failure; or 
requirement of daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.  
A note following these criteria indicates that in the absence 
of clinical findings of asthma at the time of the examination 
a verified history of asthmatic attacks must be of record.  
38 C.F.R. § 4.97, Code 6602 (1999).

Under the new rating criteria, a 60 percent rating for 
pulmonary emphysema or COPD is warranted for FEV-1 of 40- to 
55-percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO (SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating for pulmonary emphysema or COPD 
is warranted for FEV-1 less than 40-percent predicted; or 
FEV-1/FVC of less than 40 percent; or DLCO (SB) less than 40-
percent predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requirement of outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Code 6603 (emphysema) and Code 
6604 (COPD) (1999).  

As the veteran's claim for an increased rating for bronchial 
asthma with emphysema was pending when the regulations 
pertaining to evaluating lung conditions were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the prior or current rating criteria may apply, whichever are 
most favorable to the veteran.  

The medical records are somewhat unclear as to whether all of 
the veteran's breathing problems are due to his service-
connected bronchial asthma with emphysema, or whether some of 
his breathing difficulty is associated with his service-
connected heart disease.  In any event, he is on outpatient 
oxygen therapy for his service-connected lung condition, and 
such meets one of the alternative tests for a 100 percent 
rating under new Codes 6603 and 6604 which became effective 
on October 7, 1996.  His claim and appeal for an increased 
rating predate the October 7, 1996 change in the rating 
criteria, and the old rating codes must be applied to the 
period prior to such date.  As to that period of time, and 
with consideration of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the lung 
condition was pronounced and totally incapacitating, as 
described in old Codes 6602 and 6603, and such supports a 100 
percent rating.  In sum, the Board grants a 100 percent 
rating for the lung condition throughout the period of the 
claim and appeal.





ORDER

A 100 percent rating for bronchial asthma with emphysema is 
granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



